Title: IX. John Wayles to James Bivins, 25 January 1773
From: Wayles, John
To: Bivins, James



Dear Sir
Captain Virginia Jan 25. 1773.

I hope ‘ere this reaches Bristol you have had a happy sight of your children and friends. Should the reverse have happened, this is intended to fall into their hands, to informe that Col. Richd. Randolph’s bond to you for £740. stg. is deposited in my hands. Also I am Security, so that in case of Accidents, your Representatives may know where to Apply for your property. Your Acquaintance are all well. I shall be glad to be favoured with a line by any Oppertunity, and remain Your very Hble Servt,

J Wayles

